Citation Nr: 1212099	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  08-33 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for phlebitis and varicose veins of the right leg, currently rated at 20 percent.

2.  Entitlement to an increased evaluation for phlebitis and varicose veins of the left leg, currently rated at 20 percent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Johnson, Counsel 


INTRODUCTION

The Veteran had active service from January 1955 to October 1958. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Denver, Colorado Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned at a hearing held in August 2011.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks higher ratings for his service-connected phlebitis and varicose veins of the bilateral legs.  

At the hearing held in August 2011, the Veteran testified that his phlebitis and varicose veins of the bilateral legs had worsened since his most recent examination.  Specifically, he reported having considerably more swelling, pain, and visible varicosities, particularly in the evening after a day of activity.  As the Veteran has not been afforded a VA examination of his disabilities since September 2009, the Board finds that he should be scheduled for an examination to obtain an accurate view of the current severity of his disabilities.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

In addition, the Board notes that treatment records in the claims file are current only through December 2009.  As it is likely that the Veteran continues to receive medical treatment for his disabilities, the RO must ensure that all pertinent, outstanding records, including VA treatment records, are associated with the claims folder.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask that he identify any outstanding records pertaining to his disabilities that are not already of record.  After obtaining the necessary authorization forms from the Veteran, the RO should obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.  Regardless of the Veteran's response, any VA records from December 2009 to the present should be added to the claims file.

2.  Then notify the Veteran that he may submit lay statements from himself, as well as from individuals who have first-hand knowledge of the nature and severity his lower extremity symptoms.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After any outstanding records are added to the claims file, the Veteran should be scheduled for an appropriate VA examination to determine the nature and severity of his service-connected phlebitis and varicose veins of the bilateral legs.  All indicated studies should be performed, and all findings should be reported in detail.  The claims files should be made available to and reviewed by the examiner.  In particular, the examiner should note the presence or absence of edema (either intermittent or persistent), subcutaneous induration, stasis pigmentation, eczema, ulceration (either intermittent or persistent), board-like edema, and constant pain at rest.

4.  After the development requested above has been completed to the extent possible, review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
John L. Prichard 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


